DETAILED ACTION


Amendment
	Acknowledgment is made of Amendment filed November 19, 2021.  Claim 6 is canceled.  Claim 1 is amended.  Claims 1-5, 7-8 and 11-16 are pending.

Allowable Subject Matter
Claims 1-5, 7-8 and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a backlight module comprising: a frame body, defining a cavity therein and having an opening communicated with the cavity; a light strip, disposed at the opening of the frame body and detachably connected to the frame body, wherein the light strip comprises a lamp bead that is disposed toward the cavity through the opening; a fixation backboard disposed at the opening of the frame body and connected to the frame body, wherein the light strip is detachably connected to the fixation backboard, and the fixation backboard is provided with a first surface and a second surface that are opposite to each other; a thermally conductive backboard detachably connected to the first surface of the fixation backboard, wherein the light strip is disposed between the thermally conductive backboard and the fixation backboard; and a thermal insulation board, disposed at a side of the fixation backboard away from the thermally conductive backboard, and disposed on and connected to the second surface of the fixation backboard; wherein the light strip has a plurality of said .      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875